IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43210

STATE OF IDAHO,                                  )   2015 Unpublished Opinion No. 745
                                                 )
       Plaintiff-Respondent,                     )   Filed: December 4, 2015
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
CODY WILLIAMS PARMER,                            )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Cody Williams Parmer was found guilty of battery with the intent to commit a serious
felony. Idaho Code §§ 18-903, 18-911. The district court sentenced Parmer to a unified fifteen-
year sentence with a six-year determinate term. Parmer filed an Idaho Criminal Rule 35 motion
for reduction of sentence which the district court denied. Parmer appeals asserting that the
district court abused its discretion by denying his I.C.R. 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                 1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Parmer’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Parmer’s
Rule 35 motion is affirmed.




                                             2